Name: Commission Regulation (EEC) No 2039/90 of 17 July 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 7. 90 Official Journal of the European Communities No L 187/7 COMMISSION REGULATION (EEC) No 2039/90 of 17 July 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. (&gt;) OJ No L 334, 18 . 11 . 1989, p . 21 . No L 187/8 Official Journal of the European Communities 19 . 7 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 \ Tomatoes 34,15 1454 268,81 70,65 237,18 6914 26,34 51752 79,63 23,76 1.30 07031019 I Onions (other than sets) 17,39 741 136,94 35,99 120,82 3522 13,42 26364 40,56 12,10 1.40 07032000 I Garlic 265,65 11317 2091,00 549,55 1 844,95 53786 204,94 402565 619,44 184,88 1.50 07039000 &gt; 10 Leeks 26,19 1 107 204,09 53,42 180,07 5121 20,01 39341 60,10 19,52 1.60 07041010 07041090 * 00 * 00 Cauliflowers 35,35 1 508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 \ Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41 921 159,93 314617 482,80 147,23 1.80 07049010 \ White cabbages and redcabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 130 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 97,66 4160 768,74 202,04 678,28 19774 75,34 148000 227,73 67,96 1.100 1.110 07049090 070511 10 0705 1 1 90 * 92 * 98 Chinese cabbage Cabbage lettuce (head lettuce) 15,08 44,18 639 1871 118,36 346,39 31,11 90,98 104,47 306,20 3041 8893 11,60 33,93 22829 66796 35,03 102,46 10,68 31,51 1.120 07052900 * 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 1.140 1.150 07061000 07069090 07070011 07070019 " 21 * 22 * 23 * 25 * 11 * 19 Carrots Radishes Cucumbers 26,60 90,10 34,43 1 128 3814 1 467 208,84 704,37 271,05 54,90 184,56 71,24 184,33 621,90 239,16 5367 18223 6972 20,47 68,81 26,56 40280 135687 52184 61,81 207,48 80,29 18,85 66,06 23,96 1.160 07081010 07081090 I Peas (Pisum sativum) 254,46 10840 2002,88 526,40 1 767,20 51 520 196,30 385601 593,34 177,09 1.170 07082010 07082090 I Beans (Vigna spp., Pha ­seolus spp.) 94,33 4000 740,42 194,66 653,52 19028 72,59 142807 219,15 66,82 1.180 1.190 07089000 07091000 * 11 , 12 * 29 Broad beans Globe artichokes 34.64 72.65 1464 3070 269,51 565,14 70,99 148,86 238,22 499,53 6965 14605 26.45 55.46 52014 109068 79,82 167,38 25,64 53,77 1.200 1.200.1 1.200.2 1.210 07092000 07092000 07093000 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 Asparagus :  green ¢  other Aubergines (egg-plants) 414,77 209,60 82,10 17670 8 877 3498 3264,74 1 643,33 646,29 858,04 431,66 169,85 2880,58 1 452,63 570,24 83979 42189 16624 319,98 160,97 63,34 628538 316887 124426 967,16 486,09 191,46 288,65 149,52 57,14 1.220 1.230 07094000 07095130 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) Chantarelles 30,83 854,40 1313 36400 242,71 6725,13 63,79 1 767,50 214,15 5933,78 6243 172990 23,78 659,14 46727 1294741 71,90 1 992,28 21,46 594,61 1.240 07096010Il Sweet peppers 72,40 3084 569,92 149,78 502,85 14660 55,85 109722 168,83 50,39 No L 187/919. 7. 90 Official Journal of the European Communities Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58 659 89,85 28,91 1260 07099070 Courgettes 36,57 1549 286,74 75,32 253,46 7361 28,08 55293 84,81 26,09 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 36,92 1573 290,62 76,38 256,43 7475 28,48 55952 86,09 25,69 2.30 08043000 * 90 Pineapples, fresh 32,22 1 373 253,67 66,67 223,82 6525 24,86 48837 75,14 22,42 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 134,04 5710 1 055,05 277,29 930,90 27139 103,40 203122 312,55 93,28 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 124,28 5294 978,26 257,10 863,14 25163 95,88 188337 289,80 86,49 2.60 2.60.1 2.60.2 2.60.3 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 Sweet oranges, fresh :  Sanguines and semi sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 58,86 43,47 30,83 2487 1852 1313 457,87 342,21 242,70 120,61 89,94 63,78 404,72 301,94 214,14 11833 8802 6243 44,93 33,54 23,78 88366 65884 46726 135,61 101,37 71,90 43,56 30,25 21,45 2.70 2.70.1 2.70.2 2.70.3 2.70.4 08052010 08052030 08052050 08052070 08052090 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others 76,06 54,45 39,28 74,93 3225 2308 1662 3192 597,01 427,40 30730 589,84 156,96 112,36 80,38 155,02 526,94 377,24 270,15 520,44 15343 10984 7752 15172 58,53 41,90 29,99 57,81 115147 82434 59082 113559 176,70 126,50 90,49 174,74 53,88 38,57 28,91 52,15 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 47,01 2002 370,05 97,25 326,51 9518 36,27 71244 109,62 32,71 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 70,95 3022 558,47 146,77 492,75 14365 54,73 107518 165,44 49,37 No L 187/ 10 Official Journal of the European Communities 19. 7. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fi £ 2.90 2.90.1 2.90.2 2.100 08054000 08054000 08061011 08061015 08061019 * 11 ' 12 * 21 * 22 Grapefruit, fresh :  white  pink Table grapes 53,72 66,18 166,16 2 288 2819 7078 422,89 520,91 1 307,87 111,14 136,90 343,73 373,13 459,61 1 153,97 10878 13399 33642 41,44 51,05 128,18 81417 100287 251794 125,28 154,31 387,45 37,39 46,05 115,63 2.110 08071010 Water-melons 18,43 785 145,11 38,14 128,04 3732 14,22 27938 42,99 12,83 2.120 2.120.1 2.120.2 2.130 08071090 08071090 08081091 08081093 08081099 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples 37,43 69,23 78,72 1594 2949 3353 294,65 544,93 619,62 77,44 143,22 162,85 259,98 480,81 546,71 7579 14017 15938 28,87 53,41 60,73 56728 104912 119291 87,29 161,43 183,56 26,05 48,18 54,78 2.140 08082031 08082033 0808 2035 0808 2039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 71,82 3060 565,34 148,58 498,82 14542 55,41 108842 167,48 49,98 2.150 08091000 Apricots 66,03 2813 519,77 136,60 458,61 13370 50,94 100068 153,98 45,95 2.160 08092010 08092090 Cherries 132,17 5631 1 040,34 273,42 917,93 26760 101,96 200 290 308,19 91,98 2.170 2.180 2.190 08093000 08093000 08094011 08094019 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 Peaches Nectarines Plums 49,71 106,68 90,35 2108 4544 3 849 390,22 839,70 711,19 102,59 220,69 186,91 344,42 740,89 627,50 10028 21599 18294 38,26 82,30 69,70 75263 161661 136920 115,49 248,75 210,68 35,22 74,24 62,88 2.200 08101010 08101090 Strawberries 77,98 3302 611,40 160,60 540,45 15696 59,89 117898 180,85 55,63 2.205 2.210 08102010 08104030 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 153,34 24307 6 533 4493,31 1 207,01 1 175,29 317,22 3950,18 1 064,98 113358 31048 438,60 118,30 863888 232378 1323,12 357,57 422,80 106,72 2.220 08109010 Kiwi fruit (Actinidia chinensis Planch.) 139,28 5934 1 096,35 288,14 967,34 28201 107,45 211073 324,78 96,93 2.230 2.240 2.250 08109080 08109080 08109030 * 31 * 32 * 41 * 42 * 10 Pomegranates Khakis Lychees 72,77 153,23 182,80 3105 6478 7728 573,24 1 200,12 1431,64 148,25 314,59 375,27 504,48 1061,82 1 266,66 13979 30836 36785 55,95 117,45 140,11 110349 231 647 276334 167,24 354,32 422,68 52,51 110,54 131,86 * « The ninth digit is reserved for the Member States (statistical purposes).